UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7516


RICHARD PRIDGEN,

                     Plaintiff - Appellant,

              v.

TOYIN SUARAU; TODD E. ISHEE; BRANDESHAWN HARRIS; KELLI
HARRIS; DR. MARTA KALINSKI; MR. WILLS; MR. BOYKIN; KIMBERLY
SHEARIN; DR. DOWNS; HUNTER SMITH; SGT. ADAMS; NURSING STAFF,
Scotland Correctional Inst.; DR. STEWART,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-ct-03248-D)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Pridgen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Pridgen seeks to appeal the district court’s order dismissing his claims as

to some, but not all, of the named defendants in the underlying 42 U.S.C. § 1983 action.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Pridgen seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2